THE BEARD COMPANY

2006 STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

Name:

_______________________

Grant Date:_____________________________

ISOs Granted: __________

Exercise Dates:__________________________

Expiration Date:

_______________

___________________________

ISO Price:

$____________

___________________________

 

___________________________

 

--------------------------------------------------------------------------------

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE BEARD COMPANY

2006 STOCK OPTION PLAN

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), made as of this
___ day of_________________, ______, at Oklahoma City, Oklahoma by and between
_____________ (the “Participant”), and The Beard Company (the “Company”):

W I T N E S S ET H:

WHEREAS, the Participant is a key management employee or key professional
employee of the Company, its parent or any subsidiary of the Company, and it is
important to the Company that the Participant be encouraged to remain in the
employ of the Company, its parent or any Subsidiary of the Company; and

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to “The Beard Company 2006 Stock
Option Plan” (the “Plan”), a copy of which has been provided to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

1.         GRANT OF ISO OPTION. The Company hereby grants to the Participant an
incentive stock option (the “ISO Option”) to purchase all or any part of an
aggregate of _______________________ (________) shares of its voting Common
Stock, par value $.0006665, (the “Stock”) as set forth below, under and subject
to the terms and conditions of this Option Agreement and the Plan which is
incorporated herein by reference and made a part hereof for all purposes. The
purchase price for each share to be purchased hereunder shall be
___________________________ ($_______) and shall not be less than the fair
market value of the common stock of the Company as of the date of grant (the
“ISO Price”). Provided, in no event shall the ISO Price per share be less than
the par value of the Stock. The ISO Option is intended to qualify under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

2.         TIMES OF EXERCISE OF ISO OPTION. After, and only after, the
conditions of Section 9 hereof have been satisfied, the Participant shall be
eligible to exercise that portion of his ISO Option pursuant to the schedule set
forth hereinafter. If the Participant’s employment with the Company (or its
parent or of anyone or more of the subsidiaries of the Company) remains
full-time and continuous at all times to any of the “Exercise Dates” specified
hereafter, then the Participant shall be entitled, subject to the applicable
provisions of the Plan and this Option Agreement having been satisfied, to
exercise on or after the applicable Exercise Date, on a cumulative basis, the
number of shares of Stock determined by multiplying the aggregate number of
shares set forth in the foregoing Section 1 by the designated percentage set
forth hereafter.

 

 

--------------------------------------------------------------------------------

 

 

Exercise Dates

Percent of ISO Option Exercisable

On or after: ______________

25%

On or after: ______________

50%

On or after: ______________

75%

On or after: ______________

100%

 

 

3.         TERM OF ISO OPTION. ISO Options shall be granted on the following
terms and conditions. ISO Options shall only be granted to key management
employees or key professional employees of the Company, its parent or any
subsidiary of the Company. No ISO Option shall be exercisable more than ten (10)
years from the date of grant. Subject to such limitations, the Committee shall
have the discretion to fix the period (“ISO Period”) during which ISO Options
may be exercised. At all times during the period commencing with the date an ISO
Option is granted to a Participant and ending on the earlier of the expiration
of the ISO Period applicable to such ISO Option or the date which is three (3)
months prior to the date the ISO Option is exercised by such Participant, such
Participant must be an employee of either (i) the Company, (ii) a parent or a
subsidiary corporation of the Company, or (iii) a corporation or parent or a
subsidiary corporation of such corporation issuing or assuming an ISO Option in
a transaction to which Section 424(a) of the Code applies. Provided, in the case
of a Participant who has incurred a Disability (as defined in section 1.22 of
the Plan), the aforesaid three (3) month period shall mean a one (1) year
period. Provided further, in the event a Participant’s employment is terminated
by reason of his death, his personal representative may exercise any unexercised
ISO Option granted to the Participant under the Plan at any time within one (1)
year after the Participant’s death but in any event not after the expiration of
the ISO Period applicable to such ISO Option.

 

4.         NONTRANSFERABILITY OF ISO OPTIONS. Except as otherwise herein
provided, any ISO Option granted shall not be transferable otherwise than by
will or the laws of descent and distribution, and the ISO Option may be
exercised, during the lifetime of the Participant, only by him. More
particularly (but without limiting the generality of the foregoing), the ISO
Option may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the ISO
Option contrary to the provisions hereof shall be null and void and without
effect.

5.         EMPLOYMENT. So long as the Participant shall continue to be a
full-time and continuous employee of the Company, its parent or one or more of
the subsidiaries of the Company, any ISO Option granted to him shall not be
affected by any change of duties or position. Nothing in the Plan or in this
Option Agreement shall confer upon the Participant any right to continue in the
employ of the Company, its parent or any of the subsidiaries of the Company, or
interfere in any way with the right of the Company, its parent or any of the
subsidiaries of the Company to terminate such Participant’s employment at any
time.

 

2

 



--------------------------------------------------------------------------------

6.         SPECIAL RULES WITH RESPECT TO ISO OPTIONS. With respect to ISO
Options granted hereunder, the following special rules shall apply:

(a)       Annual Limitation Exercise of ISO Options. Except as provided in
Section 8 herein, with respect to ISO Options granted, in no event during any
calendar year will the aggregate “fair market value” (determined as of the time
the ISO Option is granted) of the Stock for which the Participant may first have
the right to exercise under an ISO Option granted under all “incentive stock
option” plans qualified under Section 422 of the Code which are sponsored by the
Company, its parent and its subsidiary corporations exceed $100,000.

(b)       Acceleration of Otherwise Unexercisable ISO Options on Retirement,
Death, Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to
Retirement, (ii) a Participant who terminates employment due to a Disability,
(iii)the personal representative of a deceased Participant, or (iv) any other
Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase (within three (3)
months of such date of termination of employment or one (1) year in the case of
a deceased Participant or a Participant suffering a Disability) all or any part
of the shares subject to ISO Option on the date of the Participant’s Retirement,
Disability, death, or as the Committee otherwise so determines, notwithstanding
that all installments, if any, had not accrued on such date.

(c)       Number of ISO Options Granted. Participants may be granted more than
one ISO Option. In making any such determination, the Committee shall obtain the
advice and recommendation of the officers of the Company, its parent, or a
subsidiary of the Company which have supervisory authority over such
Participants. Further, the granting of an ISO Option under this Option Agreement
shall not affect any outstanding ISO Option previously granted to a Participant
under the Plan.

(d)       Assumption of Outstanding ISO Options. To the extent permitted by the
applicable provisions of the Code, any successor to the Company succeeding to,
or assigned the business of, the Company as the result of or in connection with
a corporate merger, consolidation, combination, reorganization or liquidation
transaction shall assume ISO Options outstanding under this Option Agreement or
issuenew ISO Options in place of such outstanding ISO Options. Provided, such
assumption of outstanding ISO Options is to be made on a fair and equivalent
basis in accordance with the applicable provisions of section 424 (a) of the
Code; provided, further, in no event will such assumption result in a
modification of any ISO Option as defined in Section 424(h) of the Code.

7.

METHOD OF EXERCISING ISO OPTION.

(a)       Procedures for Exercise. The manner of exercising the ISO Option
herein granted shall be by written notice to the Secretary or Personnel Manager
of the Company prior to the date the ISO Option, or part thereofis to be
exercised, and in any event prior to the expiration of the ISO Period. Such
notice shall state the election to exercise the ISO Option and the number of
shares of Stock with respect to that portion of the ISO Option being exercised,
and shall be signed by the person or persons so exercising the ISO Option.

 

3

 



--------------------------------------------------------------------------------

(b)       Form of Payment. Payment for shares of Stock purchased under this
Option Agreement shall be made in full and in cash or by check, Stock of the
Company or a combination thereof, at the time of exercise of the ISO Options as
a condition thereof, and no loan or advance shall be made by the Company for the
purpose of financing, in whole or in part, the purchase of Stock. In the event
that common stock of the Company is utilized as consideration for the purchase
of Stock upon the exercise of an ISO Option, then, such common stock shall be
valued at the “fair market value” as defined in Section 1.6 of the Plan. In
addition to the foregoing procedure which may be available for the exercise of
any ISO Option, the Participant may deliver to the Company a notice of exercise
including an irrevocable instruction to the Company to deliver the stock
certificate issued in the name of the Participant representing the shares
subject to an ISO Option to a broker authorized to trade in the common stock of
the Company. Upon receipt of such notice, the Company will acknowledge receipt
of the executed notice of exercise and forward this notice to the broker. Upon
receipt of the copy of the notice which has been acknowledged by the Company,
and without waiting for issuance of the actual stock certificate with respect to
the exercise of the ISO Option, the broker may sell the Stock or any portion
thereof. Upon receipt of the notice to exercise from the Company, the broker
will deliver directly to the Company a portion of the sales proceeds to cover
the ISO Price and any withholding taxes, if any. Further, the broker may also
facilitate a loan to the Participant upon receipt of the notice of exercise in
advance of the issuance of the actual stock certificate as an alternative means
of financing and facilitating the exercise of any ISO Option. For all purposes
of effecting the exercise of an ISO Option, the date on which the Participant
gives the notice of exercise to the Company will be the date he becomes bound
contractually to take and pay for the shares of stock underlying the ISO Option.
The Committee may also adopt such other procedures which it desires for the
payment of the purchase price upon the exercise of an ISO Option which are not
inconsistent with the applicable provisions of the Code which relate to ISO
Options.

(c)       Further Information. In the event the ISO Option is exercised,
pursuant to the foregoing provisions of this Section 7, by any person or persons
other than the Participant in the event of the death of the Participant, such
notice shall also be accompanied by appropriate proof of the right of such
person or persons to exercise the ISO Option. The notice so required shall be
given by personal delivery to the Secretary or Personnel Manager of the Company
or by registered or certified mail, addressed to the Company at 5600 N. May
Avenue, Suite 320, Oklahoma City, Oklahoma 73112, and it shall be deemed to have
been given when it is so personally delivered or when it is deposited in the
United states mail in an envelope addressed to the Company, as aforesaid,
properly stamped for delivery as a registered or certified letter.

8.         ACCELERATION OF ISO OPTIONS UPON CHANGE OF CONTROL. In the event that
a Change of Control or Acquisition (as defined herein) has occurred with respect
to the Company, any and all ISO Options become automatically fully vested and
immediately exercisable with such acceleration to occur without the requirement
of any further act by either the Company or the Participant. For the purposes of
this Section 8, the term “Change of Control” shall mean:

(i)        The acquisition in a transaction or a series of transactions by any
person, entity or “group,” within the meaning of section 13(d) (3) or 14(d) (2)
of the Securities Exchange Act of 1934 (the “Exchange Act”), of beneficial
ownership, of 30% or more

 

4

 



--------------------------------------------------------------------------------

of either the then outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities; provided, however,
that any acquisition of beneficial ownership of common stock or voting
securities of the Company which is less than 30% of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities shall be deemed to be a “change of control” for
the purposes of this Agreement if a majority of the Incumbent Board determines
that such acquisition has caused a change of control to occur;

(ii)       Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors comprising the Incumbent Board (other than an election
or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or

(iii)      Approval by the stockholders of the Company of (A) a reorganization,
merger or consolidation, in each case with respect to which the stockholders of
the Company will not, immediately after consummation thereof, own more than 50%
of the combined voting power of the then outstanding voting securities of either
(a) the consolidated company or the surviving company in the reorganization or
merger, or (b) any company which prior to the consolidation, reorganization or
merger owned 50% or more of the combined voting power of its then outstanding
voting securities; provided, however, no Change of Control shall be deemed to
have occurred if members of the Incumbent Board will, immediately thereafter,
constitute at least a majority of the board of directors of the consolidated or
surviving company, or any company which owns, directly or indirectly, at least a
majority of the voting power of the consolidated or surviving company’s
outstanding voting securities, and the Incumbent Board has determined, prior to
such shareholder approval, that a Change of Control shall not be deemed to
result from such transaction; or (B) a liquidation or dissolution of the Company
or the sale of all or substantially all of the assets of the Company.

9.         SECURITIES LAW RESTRICTIONS. ISO Options shall be exercised and Stock
issued only upon compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom.

10.       NOTICES. All notices or other communications relating to the Plan and
this Option Agreement as it relates to the Participant shall be in writing and
shall be mailed (U. S. Mail) by the Company to the Participant at the then
current address as maintained by the Company or such other address as the
Participant may advise the Company in writing.

*  * * *

 

5

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand and seal, all on the day and year first above written.

THE BEARD COMPANY, an Oklahoma corporation

 

By:

Herb Mee, Jr., President

“COMPANY”

 

“PARTICIPANT”

 

6

 



 